OPINION — AG — **** MUNICIPALITIES — PAYMENT OF REVALUATION PROGRAMS **** TITLE 68 Ohio St. 1969 Supp., 2481.4 [68-2481.4], IS VALID AND CONSTITUTIONAL. SUCH ACT LEVIES NO NEW TAXES, CREATE NO NEW DEBT NOR DOES IT DEVOTE TAXES TO A PURPOSE OTHER THAN THAT FOR WHICH SUCH TAXES WERE LEVIED. SECTION 2481.4 IS A MERE DECLARATION OF FISCAL POLICY PROVIDING FOR PAYMENT OF THE REVALUATION PROGRAM BY ALL RECIPIENT MUNICIPALITIES RATHER THAN BY COUNTIES ALONE. ALL AD VALOREM REVENUE OF RECIPIENT MUNICIPALITIES IS INCLUDED WHETHER THE LEVIES THEREFORE ARE FOR GENERAL, SPECIAL OR SINKING FUND PURPOSES. CITE: ARTICLE X, SECTION 19, 68 Ohio St. 1969 Supp., 2481.4 [68-2481.4] (W. J. MONROE)